PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/342,912
Filing Date: 17 Apr 2019
Appellant(s): HINOVA PHARMACEUTICALS INC.



__________________
Benjamin Lu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1-16 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ivachtchenko (RU 2557235 C1, with English translation US PGPUB 2018/0179164) in view of Jain et al. (US PGPUB 2013/0190507) in view of Chen (US PGPUB 2014/0371284).  
Claims 21 and 22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Ivachtchenko (RU 2557235 C1, with English translation US PGPUB 2018/0179164) in view of Jain et al. (US PGPUB 2013/0190507), Chen (US PGPUB 2014/0371284), and Ivachtchenko et al. (European Journal of Medicinal Chemistry, 2015, 51-66).  
(2) Response to Argument
The Appellant’s first argument (Section VII. i. B.) is that the reaction of Chen is not the same as that of Step 5 is Ivachtchenko, and that there would be no motivation for the person of ordinary skill in the art to look outside of Ivachtchenko.  The fifth step present in Ivachtchenko is similar to that of the present application except that an NH2 amide is formed instead of CH3NH2 amide as presently claimed, though:  
    PNG
    media_image2.png
    257
    298
    media_image2.png
    Greyscale
.  See Figure 6, page 5, and Example 5, page 7 of the US PGPUB translation of Ivachtchenko.  However, the corresponding methyl amide compounds are also taught on page 1 of the US PGPUB translation, which would correspond to the following presently claimed step 5:
    PNG
    media_image3.png
    163
    676
    media_image3.png
    Greyscale
, where R3-R5 are hydrogen.  This differs from the present application where at least one of R3-R5 are deuterium, an isotope of hydrogen.  However, the analog where R3-R5 are deuterium are taught by Chen.  Additionally, Chen teaches a step to convert a carboxylic acid to a deuterated methyl amide by using carbonyldiimidazole as the coupling reagent at room temperature:  
    PNG
    media_image4.png
    201
    306
    media_image4.png
    Greyscale
.  The difference is that Chen teaches their conversion step at the beginning of the process, whereas Ivachtchenko teach the conversion from carboxylic acid to amide at the end of the process.  However, the conversion is still the same, and the person of ordinary skill in the art would expect the same result for the conversion step whether it is performed at the beginning or the end of the process.  
In section VII. i. C. of the Appeal Brief, the Appellant argues that the Examiner has misallocated the burden of proof.  However, the end product was known in the prior art and the steps necessary to make the prior art compound were known in the art as shown in the pending rejections.  The burden to show non-obviousness has been properly shifted to the Appellant.
In section VII. i. D. of the Appeal Brief, the Appellant argues that Jain et al. teach a route completely different from the recited step 5.  However, the passage that the Appellant cites is in respect to presently claimed step 3, which is a cyclization step and to show the presently claimed solvent system from present claims 10 and 11.  Additionally, Jain et al. arrives at the same final product except in undeuterated form, as shown in the pending rejections.  
In section VII. i. E. of the Appeal Brief, the Appellant argues that the Examiner has set forth a per se rule of obviousness that deuterium and protium are obvious variants.  However, the pending rejections show that the steps that are claimed were previously known in the art.  The Appellant has not shown that substituting the prior art process steps in the process of Ivachtchenko would yield a different or unexpected result.  In fact, the yields of Jain et al. for the methylation step 2 using methyl iodide is 95% (93.9% in present Example 2, pages 6-7 of the present disclosure) and 82% for the cyclization step 3 in DMSO and IPA (82.3% in present Example 3, Table 1, pages 7-8 of the present disclosure.)  Finally, Chen teaches a yield of their conversion of carboxylic acid to deuterated methyl amide in 88.2% yield which is comparable to the 80.7% found in present Example 5, pages 8-9 of the present disclosure.  
In section VII. ii. of the Appeal Brief, the Appellant argues that the Du declaration provides objective evidence of significant cost savings in employing the presently claimed process.  However, the yields shown above in the prior art are comparable to when the presently claimed process is employed, and the improved yields would be expected to yield cost savings.  When weighing the evidence for obviousness and for non-obviousness, the Examiner must conclude that the fact that the product was previously known, the process steps were known in the prior art, and evidence of increased yield when using the adaptations of Jain et al. and Chen was present in the prior art, the evidence for obviousness is stronger.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        
Conferees:
/JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.